Citation Nr: 0815131	
Decision Date: 05/07/08    Archive Date: 05/14/08

DOCKET NO.  03-34 096	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUES

1.  Entitlement to service connection for Type II diabetes 
mellitus, to include as due to exposure to herbicides.

2.  Entitlement to service connection for essential 
hypertension, to include as due to exposure to herbicides 
and/or as secondary to diabetes mellitus.

3.  Entitlement to service connection for psoriasis, to 
include as due to exposure to herbicides.

4.  Entitlement to service connection for generalized 
arthritis, to include as due to exposure to herbicides and/or 
secondary to psoriasis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant/Veteran


ATTORNEY FOR THE BOARD

Kristi Barlow, Counsel


INTRODUCTION

The veteran served on active duty from September 1970 to May 
1972, including honorable service in the Republic of Vietnam.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a December 2002 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in San Diego, California, which, among other things, denied 
the benefits sought on appeal.  This appeal was initially 
before the Board in November 2004.  At that time, an 
increased rating was denied for costochondritis and, as such, 
that issue is no longer before the Board.  The Board remanded 
the issues set forth on the title page of this decision for 
further development of the record and the matter has now been 
returned for additional appellate consideration.  
Unfortunately, the issues of entitlement to service 
connection for essential hypertension, psoriasis and for 
generalized arthritis must be remanded again.  Those issues 
are addressed in the REMAND portion of the decision below and 
are REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.

The Board notes that mail directed to the RO was received at 
the Board in November 2007 and placed at the top of the 
claims folder.  The mail is correspondence from the veteran 
specifically requesting that his previous request to 
terminate nonservice-connected pension benefits be withdrawn.  
This is matter for the RO's attention and is referred for 
appropriate action.

In addition, in correspondence received by the office in 
March 2008, the veteran has requested waiver of an 
overpayment as well as a repayment plan.  These matters are 
new and have not been considered by the RO.  Hence, they are 
referred back to the RO for appropriate action. 

FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The veteran does not now have a diagnosis of Type II 
diabetes mellitus.


CONCLUSION OF LAW

Diabetes mellitus was not incurred in or aggravated by 
service nor is such a disability presumed to have been 
incurred in service.  38 U.S.C.A. §§ 1110, 1112, 1113 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Before assessing the merits of the appeal, VA's duties under 
the Veterans Claims Assistance Act of 2000 (VCAA) must be 
examined.  The VCAA provides that VA shall apprise a claimant 
of the evidence necessary to substantiate his/her claim for 
benefits and that VA shall make reasonable efforts to assist 
a claimant in obtaining evidence unless no reasonable 
possibility exists that such assistance will aid in 
substantiating the claim.  

In letters dated in May 2002 and December 2004, VA notified 
the veteran of the information and evidence needed to 
substantiate and complete his claim of entitlement to service 
connection for diabetes mellitus, to include as due to 
exposure to herbicides, including what part of that evidence 
he was to provide and what part VA would attempt to obtain 
for him.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The 
letters also generally advised the veteran to submit any 
additional information in support of his claim.  See 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Additional 
notice of the five elements of a service-connection claim, as 
is now required by Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006), was provided in March 2006.  Accordingly, the 
Board finds that VA met its duty to notify the veteran of his 
rights and responsibilities under the VCAA.

With respect to the timing of the notice, the Board points 
out that the United States Court of Appeals for Veterans 
Claims (Court) held in Pelegrini that a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  In 
this case, initial notice was provided prior to the appealed 
AOJ decision in keeping with Pelegrini.  Additionally, a 
supplemental statement of the case was issued in August 2006, 
making all notices pre-decisional as per Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  Therefore, the 
Board finds that the notification requirements of the VCAA 
have been satisfied as to both timing and content.  

The Board also finds that VA has complied with the VCAA's 
duty to assist by aiding the veteran in obtaining evidence, 
affording him physical examinations, obtaining a medical 
opinion as to whether criteria for a diagnosis of diabetes 
have been met, and by affording him the opportunity to give 
testimony before the Board in April 2004 and again in August 
2007.  It appears that all known and available records 
relevant to the issue here being addressed on appeal have 
been obtained and are associated with the veteran's claims 
file, and the veteran does not appear to contend otherwise.  
In fact, the veteran advised VA in April 2006 that he had no 
additional evidence to substantiate his claim and he 
testified before the Board in August 2007 that all pertinent 
medical evidence was of record.  Thus, the Board finds that 
VA has done everything reasonably possible to notify and to 
assist the veteran and that no further action is necessary to 
meet the requirements of the VCAA.  As such, the Board will 
now address the merits of the veteran's claim.

The veteran asserts that he developed diabetes mellitus in 
the 1990's as a result of his in-service exposure to 
herbicides such as Agent Orange.  He credibly testified 
before the Board that he has at no time required medication 
for Type II diabetes, but that he must adhere to a strict 
diet to keep the disability under control.  The veteran 
contends that service connection should be awarded for Type 
II diabetes mellitus even if he is in the early stages of the 
disease.

Service connection for VA compensation purposes will be 
granted for a disability resulting from disease or personal 
injury incurred in the line of duty or for aggravation of a 
preexisting injury in the active military, naval or air 
service.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  
When a veteran seeks service connection for a disability, 
due consideration shall be given to the supporting evidence 
in light of the places, types, and circumstances of service, 
as evidenced by service records, the official history of 
each organization in which the veteran served, the veteran's 
military records, and all pertinent medical and lay 
evidence.  See 38 U.S.C.A. § 1154; 38 C.F.R. § 3.303(a).  
With regard to disabilities a veteran attributes to exposure 
to Agent Orange, the law provides that for veterans who 
served in the Republic of Vietnam during the period 
beginning on January 9, 1962, and ending May 7, 1975, 
service connection may be presumed for certain diseases 
enumerated by statute and regulations that become manifest 
within a particular period, if any such period is 
prescribed.  See 38 U.S.C.A. § 1116; 38 C.F.R. § 3.309(e).  
If a veteran is found to have been exposed and/or presumed 
to have been exposed to an herbicide agent during active 
service in the Republic of Vietnam, Type II diabetes 
mellitus shall be service-connected if the requirements of 
38 C.F.R. § 3.307(a)(6) are met even though there is no 
record of such disease during service, provided further that 
the rebuttable presumption provisions of 38 C.F.R. 
§ 3.307(d) are also satisfied.  See 38 C.F.R. § 3.309(e).

The veteran's service records reveal that he served 
approximately eleven months on the USS Dubuque during his 
Naval career.  The Department of the Navy provided histories 
for the Dubuque which reflect that the ship was moored 
outside of Danang.  As such, the veteran is presumed to have 
been exposed to herbicides such as Agent Orange.

Consistent with the veteran's testimony, his service medical 
records do not reflect any treatment for elevated sugar 
levels or diabetes.  It is not until the 1990's that the 
veteran's VA treatment records begin reflecting diagnostic 
assessments of diabetes mellitus.  The treatment records, 
however, also include the statement that the veteran does not 
meet criteria for a diagnosis of diabetes mellitus.

The veteran submitted a March 2002 statement from his private 
family physician reflecting treatment for diabetes among 
other disorders.  The physician stated that, based on the 
clinical conditions, one could not rule out the possibility 
of a linkage between some of the veteran's illnesses and his 
possible exposure to Agent Orange.  In April 2002, the 
veteran's private dermatologist reported that it was possible 
that there was a connection between some or all of the 
veteran's disabilities (including diabetes) and exposure to 
Agent Orange.  Also in April 2002, the veteran's treating VA 
physician opined that a causal relationship between diabetes 
and exposure to Agent Orange could not be ruled out.  In 
April 2003, the veteran's treating dermatologist stated that 
he could not confirm or rule out an association of Agent 
Orange exposure to the veteran's development of diabetes 
mellitus.

The veteran underwent VA examination in September 2003 and 
the examiner performed an extensive review of the veteran's 
medical records.  In conclusion, the examiner stated that 
criteria for a diagnosis of diabetes were not met.  He 
recommended, however, that an oral glucose tolerance test be 
performed.

In November 2005, the veteran's treating VA physician who 
submitted a statement in April 2002 provided additional 
rationale for her opinion that a causal relationship could 
not be ruled out in that she stated that the veteran had 
diabetes and that it was known to be related to exposure to 
Agent Orange.  The physician did not report on her treatment 
records which reflect, as recent as January 2005, that the 
veteran did not meet criteria for such a diagnosis.

In May 2006, a VA endocrinologist undertook a review of the 
veteran's claims folder and all pertinent medical evidence.  
The specialist reported that there was no conclusive 
laboratory evidence of Type II diabetes mellitus either in 
the charts or medical records reviewed.  He specifically 
found that a July 1999 diagnosis of diabetes mellitus was 
based on a finding of elevated hemoglobin (A1c), but that the 
treating physician changed the diagnosis in November 2001 to 
reflect that the veteran did not meet criteria for a 
diagnosis of diabetes mellitus.  The specialist reported that 
the hemoglobin (A1c) test was not used for diagnostic 
purposes because of difficulty in interpreting the test and 
statistical errors in the testing.

The specialist undertook to examine the veteran and perform 
the recommended oral glucose tolerance test.  The testing 
showed that fasting glucose was in the impaired or pre-
diabetes range.  Consequently, the specialist continued his 
opinion that there was no evidence which conclusively 
established the diagnosis of Type II diabetes mellitus.

Following a complete review of the record evidence, the Board 
finds that the veteran does not as yet have a diagnosis of 
Type II diabetes mellitus.  Although there are opinions of 
record saying that the veteran has diabetes that could be due 
to his exposure to Agent Orange, there is no clinical data to 
support those statements.  As such, it would appear that the 
opinions are based on an unsubstantiated history.  It is 
important to point out that the Board is not bound by a 
medical opinion based solely upon an unsubstantiated history.  
See LeShore v. Brown, 8 Vet. App. 406, 409 (1995).  Moreover, 
the VA endocrinologist's opinion has been afforded the 
greatest probative value in this case.  That physician is a 
specialist in the appropriate field, discussed the problems 
with the accuracy and difficulty in interpretation of the 
hemoglobin (A1c) test on which a diagnosis of diabetes 
mellitus was made and later retracted by the veteran's 
treating physician, and conducted an examination and 
appropriate diagnostic tests.  

While the veteran apparently is in a pre-diabetic state, he 
does not yet meet the diagnostic criteria for having that 
disease.  Hopefully, he will never progress to that point, 
but if this should occur, he would then be advised to reopen 
his service connection claim.  The Board appreciates the 
veteran's concerns regarding his pre-diabetic state, but is 
bound by the law in determining that VA compensation may not 
be awarded at this time.  Absent a disease or injury incurred 
during service or as a consequence of service, the basic 
compensation statutes cannot be satisfied.  See Sanchez-
Benitez v. Principi, 259 F.3d 1356, 1361 (Fed. Cir. 2001).  
While the veteran may at some point develop Type II diabetes, 
he is not found to have such a diagnosis at this time and his 
claim must be denied on both a direct and a presumptive 
basis.


ORDER

Service connection for diabetes mellitus, to include as due 
to exposure to herbicides, is denied.


REMAND

The veteran asserts that he developed severe psoriasis, 
generalized arthritis and essential hypertension as a result 
of his exposure to herbicides in Vietnam.  The veteran 
alternatively contends that generalized arthritis developed 
as a result of psoriasis and that hypertension developed as a 
result of diabetes mellitus.  As noted above, the veteran is 
presumed to have been exposed to herbicides.

The medical evidence of record reveals that the veteran is 
treated for psoriasis, psoriatic arthritis and hypertension.  
There are several medical opinions that the disorders are 
possibly related to the veteran's exposure to herbicides 
during service.  There is no medical opinion of record 
regarding the etiology of these disabilities based upon a 
review of the medical record.  As such, the Board finds that 
the claims must be remanded for additional development of the 
medical record pursuant to 38 C.F.R. § 3.159(c)(4).  Also 
see, McLendon v. Nicholson, 20 Vet. App. 79 (2006) (the 
threshold for indicating that a current disability may be 
associated with military service is low).  Upon remand, the 
RO must consider service connection on a direct basis as 
opposed to denying the claims solely because the disabilities 
are not listed in 38 C.F.R. § 3.309(e) as disabilities 
presumed to be a result of exposure to Agent Orange.

The record reveals that the veteran has been advised of the 
evidence necessary to substantiate a claim of entitlement to 
service connection for psoriasis, generalized arthritis and 
hypertension on a direct basis.  It appears that VCAA notice 
with respect to substantiating a claim of entitlement based 
on a presumption of exposure to herbicides was limited to the 
veteran's claim of entitlement to service connection for 
diabetes mellitus.  Additionally, it does not appear that the 
veteran has been advised of the evidence necessary to 
substantiate a claim of service connection on a secondary 
basis nor on a presumptive basis for chronic disabilities.  
As such, the veteran should be provided with additional 
notice upon remand.

Accordingly, the case is REMANDED for the following action:

1.  Provide the veteran with updated VCAA 
notice to ensure that he has been advised 
of all evidence necessary to substantiate 
claims of entitlement to service 
connection for psoriasis, generalized 
arthritis and hypertension as due to 
exposure to herbicides.  Additionally, 
provide notice with respect to evidence 
necessary to substantiate a claim of 
entitlement to service connection for 
hypertension on a presumptive basis for 
chronic disability and entitlement to 
service connection for generalized 
arthritis and hypertension on a secondary 
basis.  Perform all necessary development 
following response(s) from the veteran.

2.  Schedule the veteran for examination 
with specialists in the fields of 
dermatology, rheumatology and 
cardiovascular disease to determine the 
nature and etiology of his skin disorder, 
generalized arthritis and hypertension.  
The claims folder must be made available 
to the examiners and the examiners are 
specifically requested to comment on the 
veteran's history of complaints as well 
as his presumed exposure to herbicides in 
Vietnam.  The examiners are requested to 
render all appropriate diagnoses and for 
each diagnosed disability, state whether 
it is at least as likely as not that the 
disability began as a consequence of 
service and/or as a consequence of 
exposure to herbicides during service.  
For the veteran's complaints of 
hypertension, the examiner in the field 
of cardiovascular disease should also 
state whether it is at least as likely as 
not that hypertension began as a 
consequence of the veteran's pre-diabetic 
state.  For the veteran's complaints of 
generalized arthritis, the examiner in 
the field of rheumatology should also 
state whether it is at least as likely as 
not that arthritis is due to psoriasis.  
All necessary testing should be 
performed.  A complete rationale must be 
provided for each opinion expressed.


3.  When the development requested has 
been completed, the case should be 
reviewed on the basis of the additional 
evidence.  An adjudication should be made 
as to entitlement to service connection 
on a direct basis, a secondary basis and 
on a presumptive basis for each of the 
theories of entitlement put forth by the 
veteran.  If the benefits sought are not 
granted, the veteran and his 
representative should be furnished a 
Supplemental Statement of the Case, and 
afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review.

The purpose of this REMAND is to obtain additional 
development and cure a procedural defect.  The Board does not 
intimate any opinion as to the merits of the case, either 
favorable or unfavorable, at this time.  The veteran is free 
to submit any additional evidence and/or argument he desires 
to have considered in connection with his current appeal.  No 
action is required of the veteran until he is notified.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________________________
Steven L. Keller
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


